-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a continuation of 16/208,087 filed on 12/03/2018.
Claim Status
	Claims 1-30 are pending and examined. 
Claim Rejections -35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil (US 2004/0156806 Al Published August 12, 2004). 
The claims encompass a makeup composition. 
The teachings of Patil are related to cosmetic compositions comprising siloxane resins (Abstract). Example 2 teaches a cosmetic composition having the following components 

    PNG
    media_image1.png
    289
    452
    media_image1.png
    Greyscale
(paragraphs 0265 and 0266). The claimed composition is anticipated by Example 2 because the composition in Example 2 contains 8 wt. % of coloring agent and 84.75 wt. % of silicone. 
The 8 wt. % of coloring agent is obtained by adding 0.8 wt. % D&C Red #7 Ca lake, 0.4 wt. % iron oxide red, 0.2 wt. % black iron oxide, 1.4 wt. % TiO2 and 5.2 wt. % mica. 
The 84.75 wt. % is obtained by adding 22 wt. % MK resin, 57 wt. % dimethicone, 2 wt. % cetyl dimethicone, and 5 wt. % cyclomethicone blend (equivalent to 3.75 wt. % cyclomethicone). 
Claimed concentration range of silicone and coloring agent is anticipated because it encompasses 92.75 wt. %. 
MPEP 2112.01 states "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Jd. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Limitations in the “wherein” clause describing composition properties when applied to a scar are met because the composition in example 2 is structurally identical to the claimed composition it would have had all of the claimed properties when applied to a scar. Composition in example 2 also contains titanium dioxide which is a known UV protecting agent.
The prior art composition is identical to the claimed composition and it would have simultaneously treated and camouflaged a scar when applied to a scar on a subject.
The limitation of claim 23 is anticipated because dimethicone is polydimethylsiloxane.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toommee (Asia-Pacific Journal of Science and Technology, Vol. 13, No. 6, Published 2008, pages 750-754).
The claims encompass a makeup composition.
The teachings of Toommee are related compositions comprising TiO2 nanoparticles, dispersed in a silicone oil medium with a non-ionic dispersant. The composition contains 5% solids, a dispersant concentration of 1% based on powder dried weight basis.
The claimed composition is anticipated because the prior art composition contain 5 wt. % coloring agent (TiO2) and about 95 wt. % silicone oil octamethylcyclotetrasiloxane. The claimed concentration ranges of coloring agent and silicone are anticipated by the prior art because the prior art teaches concentrations encompassed by the claimed ranges. The prior art composition is structurally identical to the claimed composition and therefore it is a makeup composition. The prior art composition would have treated a scar, provided UV protection, and deposited color onto the scar when applied to a scar of a subject. TiO2 provides UV protection and it is a coloring agent. 
Therefore, by teaching all of the claimed limitations, Toommee anticipated the invention as claimed.

Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomakin (US 2014/0010769 Al Published January 9, 2014).
Claims 22 and 23 are anticipated because Lomarkin discloses a color corrective composition comprising 3.6 wt. % of a pigment mixture, 5.3 wt. % Andisil VS 10,000, 1.3 wt. % Andisil VS 165,000, 0.2 wt. % Dow Coming 5329, 0.5 wt. % PMX-1184, 22.7 wt. % Zano 10 Plus and KF-995, and 51.5 wt. % Dow Corning 9045, among others.
The claimed concentration of at least 80% by weight of silicone and a coloring agent is anticipated because the prior art composition comprises 85.1 wt. % of silicone and a coloring agent.
PMX-1184 is polydimethylsiloxane.
The prior art composition is structurally identical to the claimed composition and it would have had the same properties as the claimed composition when applied to a scar including treating said scar on the skin of the subject while simultaneously camouflaging the scar and providing UV protection.
Lomakin anticipated the claimed invention.

Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vatter (US 2002/0028223 Al Published March 7, 2002).
The teachings of Vatter are related to anhydrous skin treatment composition comprising a crosslinked siloxane elastomer gel, a skin conditioning agent, and a volatile siloxane. Inclusions of the select elastomers provide improved uniform distribution of the pigments (Abstract). Example IX teaches a composition for improving the appearance of skin texture and it comprises 70 wt. % DC9040 (13% dimethicone/vinyl dimethicone crosspolymer in cyclomethicone), 18.50 wt. % cyclomethicone, 5 wt. % silica, titanium dioxide, and iron oxides, 5 wt. % isoeicosane, and 1.5 wt. % alkyl methicone (paragraph 0236). The makeup is applied to provide improved texture, feel, and a low level of color (paragraph 0238).
The composition in example IX contains 90 wt. % silicone. This value is obtained by adding 70 wt. % DC9040 (13% dimethicone/vinyl dimethicone crosspolymer in cyclomethicone), 18.50 wt. % cyclomethicone, and 1.5 wt. % alkyl methicone. The composition also contains 9 wt. % coloring agent. Claimed concentration range is anticipated because it encompasses the prior art concentration.
The prior art composition is structurally identical to the claimed composition and it would have had the same properties as the claimed composition when applied to a scar including treating said scar on the skin of the subject while simultaneously camouflaging the scar and providing UV protection.
Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-15, 18-20, 22, 23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vatter (US 2002/0028223 Al Published March 7, 2002).
The claims encompass a composition and a method of using the composition.
The teachings of Vatter are related to anhydrous skin treatment composition comprising a crosslinked siloxane elastomer gel, a skin conditioning agent, and a volatile siloxane. Inclusions of the select elastomers provide improved uniform distribution of the pigments (Abstract). Example IX teaches a composition for improving the appearance of skin texture and it comprises 70 wt. % DC9040 (13% dimethicone/vinyl dimethicone crosspolymer in cyclomethicone), 18.50 wt. % cyclomethicone, 5 wt. % silica, titanium dioxide, and iron oxides, 5 wt. % isoeicosane, and 1.5 wt. % alkyl methicone (paragraph 0236). The makeup is applied to provide improved texture, feel, and a low level of color (paragraph 0238).
Regarding claims 1, 2, 27-30, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have applied the composition of Example IX to a scar in order to treat and conceal the scar on human skin, with a reasonable expectation of success because Vatter teaches methods of using a composition for concealing blemishes and imperfections in human skin including scars comprising topically applying the composition to skin (paragraph 0208). It would have been obvious to have selected the composition in Example IX because Vatter teaches it as a suitable makeup composition for application to skin. Vatter does not teach that the composition in Example IX comprises immiscible layers. Furthermore, considering the components in the composition, it would have been reasonable to conclude that the composition does not comprise immiscible layers. Vatter describes that the compositions are suitable for application to a scar in order to camouflage it and the composition is described as providing low level of color when applied. Since the purpose of Vatter’s method is to conceal imperfections such as scars on human skin, it would have been obvious to have formed the composition that provides a color that matches wearer’s skin color in order to ensure that the composition is not apparent when applied to the skin.
The selection of a known element suitable for its intended use supports obviousness.
The limitation that requires at least 20 wt. % silicone and coloring agent is met because the composition in example IX contains 90 wt. % silicone. This value is obtained by adding 70 wt. % DC9040 (13% dimethicone/vinyl dimethicone crosspolymer in cyclomethicone), 18.50 wt. % cyclomethicone, and 1.5 wt. % alkyl methicone. The composition also contains 9 wt. % coloring agent. Claimed concentration ranges are obvious because they overlap with the prior art concentration range.
The makeup composition in Example IX is structurally identical to the claimed composition and it would have simultaneously concealed, treated and deposited color onto the scar when applied to the scar. 
Regarding claim 5, the composition in Example IX contains titanium dioxide which is a known UV protecting agent. The makeup composition would have provided UV protection after being applied to the scar.
Regarding claims 6-9, the prior art method teaches applying a composition to a scar, where the composition is structurally identical to the claimed composition. It would have been reasonable to conclude that the prior art method would have had the same effect on the scar as the claimed composition, including the effects recited in claims 6-8. MPEP 2111.04.
Regarding claims 10 and 11, it would have been prima facie obvious to have modified the composition in Example IX by replacing silica, titanium dioxide, and iron oxide with iron oxide titanated mica, with a reasonable expectation of success because Vatter teaches that pigments include silica, titanium dioxide, iron oxide, iron oxide titanated mica, independently or in combination (paragraph 0102). Thus, iron oxide titanated mica and the combination of silica, titanium dioxide, and iron oxide are considered equivalent as pigments, and replacing one equivalent with another to obtain a predictable result supports obviousness. Iron oxide titanated mica is a nacreous pigment.
The limitation of claims 12 and 29 are met because the composition in Example IX contains wax silicone.
The limitation of claim 13 is met because the composition in Example IX contains cyclomethicone.
Regarding claim 14, Vatter does not teach amounts of makeup to be applied to the scar. However, it would have been prima facie obvious to a person of ordinary skill in the art to determine an appropriate and suitable amount of makeup required to treat and conceal a scar. The amount of makeup used in the treatment method depends on the size of the scar and extent of coverage desired by the user and those skilled in the art would have been capable of determining suitable amounts. The claimed amount is obvious. The present specification was reviewed and there is no evidence that the claimed range of amounts is critical.
Regarding claim 15, Vatter does not state the viscosity of the elastomer/solvent gel component in Example IX. It would have been obvious to have utilized elastomer/solvent gels where the gel has a viscosity greater than 20,000 cps, with a reasonable expectation of success because Vatter teaches such viscosity as preferred because such gels provide films having improved smoothness, uniformity and evenness of pigment particle distribution within the film (paragraph 0063). Claimed viscosity range is obvious because it overlaps with greater than 20,000 cps. 
Regarding claims 18 and 19, claimed ranges are obvious because prior art composition comprises 90 wt. % of silicone, which is encompassed by the claimed ranges. 
Regarding claims 20 and 30, Vatter teaches applying the composition to a human.
Limitations of claims 22 and 23 are met because prior art composition comprises silicone and a coloring agent in a concentration encompassed by at least 80% by weight, as shown above. The prior art composition is structurally identical and would have treated a scar on the skin of a subject while camouflaging the scar. The composition contains titanium dioxide which is a known UV protecting agent. The makeup composition would have provided UV protection after being applied to the scar. The composition contains dimethicone which is polydimethylsiloxane. 

Claims 21, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vatter as applied to claims 1, 2, 5-15, 18-20, 22, 23, and 27-30 above, and further in view of Kuper (US 2011/0294876 Al Published December 1, 2011).
The claims encompass the methods of claims 1 and 25 and composition of claim 22, further comprising cortisone.
The teachings of Vatter are relied upon as summarized above. Although Vatter teaches adding skin care active agents such as skin-soothing agents selected from aloe vera into the compositions (paragraph 0202), Vatter does not specifically teach cortisone.
The teachings of Kuper are related to cosmetic, dermatological, or therapeutic compositions (Abstract). The compositions comprise active agents for skin, particularly skin- soothing agents selected from anti-inflammatories which are suitable for cosmetic and/or dermatological applications, selected from the group consisting of steroidal anti-inflammatories such as cortisone, and natural anti-inflammatories such as aloe vera (paragraphs 0618-0620).
The teachings of Vatter and Kuper are related to skin care cosmetic compositions comprising skin-soothing agents selected form aloe vera, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition in Example IX by adding a skin-soothing agent such as aloe vera, with a reasonable expectation of success because Vatter teaches adding skin-soothing agents to the composition and it would have been obvious to have selected aloe vera because Vatter teaches aloe vera as a suitable skin-soothing agent. It would have been obvious to have further modified the composition in Example IX by replacing aloe vera with cortisone, with a reasonable expectation of success because Kuper teaches that aloe vera and cortisone are known as equivalent skin-soothing anti-inflammatories. Replacing one equivalent with another to obtain a predictable result supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vatter as applied to claims 1, 2, 5-15, 18-20, 22, 23, and 27-30 above, and further in view of Studin (2011/0020264 Al Published January 27, 2011).
The claims further define the method of claim 1. The teachings of Vatter are relied upon as summarized above. Vatter does not teach the limitations of these claims.
The teachings of Studin are related to compositions for treating healed wounds (Abstract). Compositions comprise a steroid, silicone gel, or vitamin E, or mixtures thereof provided in a fluid, film-forming carrier (paragraph 0022). The purpose of the method is reduction of hypertrophic scars and improvement of coloration and other appearance of skin (paragraph 0028 and 0036). Film-forming carriers include silicone resins which are fluid but cure to solid films in air (paragraph 0029). The compositions further comprise colorants and sunscreening agents (paragraph 0033). Useful compositions comprise 0.01-70 % by weight of the steroid, 0.01-70% by weight of silicone, 0.1-25% by weight of vitamin E, and the balance is the film forming carrier (paragraph 0042).
The teachings of Vatter and Studin are related to compositions comprising silicone and skin care agents, and methods of applying said compositions to a scar, and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
Regarding claim 3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have practiced Studin’s method of treating a surgical scar by utilizing Vatter’s composition of Example IX, with a reasonable expectation of success because it was known from Studin that surgical scars are suitable to be treated with compositions comprising silicone and skin care agents. Studin specifically teaches treating a surgical wound after surgical stitching has been removed (paragraph 0028). Vetter’s product is suitable for application to scars and it would have been obvious to have utilized it in Studin’s method of treating surgical scars by applying the composition to a surgical scar. The selection of a known material suitable for its intended purpose supports obviousness.
Regarding claim 4, it would have been obvious to have treated a surgical scar following suture removal beginning about 7 to about 14 days after surgery, with a reasonable expectation of success because Studin teaches treating a surgical wound immediately after surgical stitching has been removed. Wounds can be treated hours to several months after the trauma depending on the extent of the wound (paragraph 0028).
Regarding claims 16 and 17, it would have been obvious to have treated the scar by applying the composition once or twice daily for 3-4 months, with a reasonable expectation of success because Studin teaches applying a composition once or twice daily for 3-4 months (paragraph 0043). Based on this frequency of application, it would have been reasonable to conclude that the composition is maintained on the skin for at least 1-8 hours daily. The claimed 1-5 times daily is obvious because it overlaps with 1-2 times daily, and claimed 14-120 days is obvious because it overlaps with 3-4 months.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. 
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Alma Pipic/ 
Primary Examiner, Art Unit 1617